United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2008
                    ___________________________

                    J.S., K.S., C.S., and J.S., Minors
                  via Guardian and Parent Scott Selmer

                  lllllllllllllllllllll Plaintiffs - Appellants

                                       v.

                    Saint Paul Academy and Summit
                  School, Bryn Roberts, Timothy Rodd,
                   Charles Zelle, Jill Romans, Cynthia
                 Richter, Timothy Elchert, Anne Fiedler,
                 Judy Johnson, Michael Thomford, and
                             Thomas Hobert

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                       Submitted: January 29, 2013
                         Filed: February 12, 2013
                              [Unpublished]
                             ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Scott Selmer, on behalf of his four children (plaintiffs), purports to appeal the
district court’s dismissal of their civil complaint. Plaintiffs’ July 2011 amended
complaint named St. Paul Academy and Summit School (SPA), several individuals
who were SPA employees or trustees (the SPA defendants), as well as Paul
Applebaum, a parent of two children at SPA. The SPA defendants moved to dismiss;
Applebaum was not a party to the motion. Applebaum neither answered nor filed any
motion. The district court granted the SPA defendants’ motion to dismiss.

       As the district court did not address plaintiffs’ claims against Applebaum, those
claims remain pending, and this appeal is premature. See Bullock v. Baptist Mem’l
Hosp., 817 F.2d 58, 59 (8th Cir. 1987) (order dismissing complaint as to fewer than
all defendants is not “final order”); Ruffolo v. Oppenheimer & Co., Inc., 949 F.2d 33,
34-36 (2d Cir. 1991) (order granting one defendant’s motion to dismiss was not final
appealable decision where other defendant neither answered nor moved to dismiss);
see also Huggins v. FedEx Ground Package Sys., Inc., 566 F.3d 771, 773 (8th Cir.
2009) (where it appears jurisdiction is lacking, appellate courts are obligated to
consider sua sponte jurisdictional issues). Accordingly, we dismiss this appeal and
remand to the district court for consideration of plaintiffs’ claims against Applebaum.
                         ______________________________




                                          -2-